DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the Restriction Election filed on 08/20/2021.  Examiner acknowledged that claims 4-5, 8-10 13-14, 17, 19, 21, 23-24 and 28 are amended; claims 15, 18 and 30 are withdrawn.  Currently, claims 1-14, 16-17, 19-29 and 31 are pending.
Election/Restrictions
Applicant’s election without traverse of Specie IV in the reply filed on 08/20/2021 is acknowledged.
Claims 11, 13-14, 22 and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I-III and V-VII, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/20/2021.
Newly submitted claims 1-14, 16-17, 19-29 and 31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: applicant has amended claims 8, 13, 17 and 28 originally an independent claim to now depend on claims 5, 12, 3 and 27 respectively.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 11 directed to Specie I; claim 22 directed to Specie II; claims 13-14 and 28-29 directed to Specie VII are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 ln9, “a switch” should be --the switch-- to reference the limitation in line 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7 and 19 are rejected under 35 U.S.C. 103 as being obvious over Hau (WO 2016/016797).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from 

Regarding Claim 1, Hau teaches a phase-cut dimmer (Fig. 2: DIMM) coupled between an AC supply (Fig. 2: VAC) and a load (Fig. 2: DimLOAD), comprising: a switch (Fig. 2: ACSW) coupled in series between the AC supply and the load; a timer (Fig. 2: TIM) generating a timing signal (Fig. 2: ONsw) to turn on and to turn off the switch at a controllable duty-cycle (P.2 par2 “turn the AC switch ACSW on and off in synchronization with the supply AC at a duty cycle determined by an adjustable dimming control signal Dim”); wherein the timing signal is synchronized to the AC supply (p.8 par 2 “In general, detecting the zero crossing points of AC supply is required in many circuit applications, normally when the operation of a circuit is required to be synchronized to the AC cycles”); and 
Hau does not explicitly teach in Fig. 2 a duty-cycle detector monitoring the controllable duty-cycle; wherein the duty-cycle is controlled to be reduced whenever the duty-cycle approaches a predetermined maximum limit; whereby the maximum limit is not exceeded.  However, Fig. 6B and  (p.14 par 2) teaches “a positive pulse from the unipolar zero detector UZD drives the transistor Q601 on momentarily, turn off transistor Q603 and turning on transistor Q602. The output ONsw is pushed to a high level close to Vcc…The high state of ONsw will continue for a while until the C602 is fully charged, when the charging current falls down to a small value that the transistor Q601 is turned off again, cutting off transistor and turning on the transistor Q603. As Q603 is turned on, the output ONsw falls low, discharging the capacitor C602 through the diode D602 rapidly due to the low impedance of the diode in the forward current flow direction, and the circuit is back to the standby state ready for the next pulse of zero level”).  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Hau in order to detect a duty cycle and control the duty-cycle to not exceed the threshold since this will sync the circuit with the AC and be ready for the next pulse of zero level.  Therefore, the subject matter claimed would have been obvious in view of Hau.

Regarding Claim 3, Hau teaches the dimmer of claim 1, further comprising a zero-crossing detector (Fig. 2: UZD) through which the timing signal is synchronized to the AC supply (p.8 par 2 “the dimming timer TIM is to be synchronized to the AC line through a unipolar zero detector”).

Regarding Claim 6, Hau teaches the dimmer of claim 1, wherein the switch is an AC semiconductor switch (Fig. 2: ACSW).

Regarding Claim 7, Hau teaches the dimmer of claim 6, wherein the AC semiconductor switch is comprising a pair of MOSFETs connected in anti-series (Fig. 2: Q1, Q2 are anti-series).

Regarding Claim 19, Hau teaches a method of phase-cut dimming for controlling power delivered from an AC supply (Fig. 2: VAC) to a load (Fig. 2: DimLOAD), comprising the steps of: coupling the AC supply to the load through a switch (Fig. 2: ACSW); generating a timing signal (Fig. 2: ONsw) of controllable duty-cycle (P.2 par2 “turn the AC switch ACSW on and off in synchronization with the supply AC at a duty cycle determined by an adjustable dimming control signal Dim”) in synchronization to a zero-crossing signal of the AC supply (p.8 par 2 “In general, detecting the zero crossing points of AC supply is required in many circuit applications, normally when the operation of a circuit is required to be synchronized to the AC cycles”); turning on and turning off the switch coupled between the AC supply and the load according to the timing signal (Fig. 2: ONsw causes &G to output a gate signal that drives Q1, Q2).
Hau does not explicitly teach in Fig. 2 monitoring the duty-cycle by a duty-cycle detector; reducing the duty-cycle whenever the duty-cycle approaches a predetermined maximum limit such that the maximum limit is not exceeded.  However, Fig. 6B and  (p.14 par 2) teaches “a positive pulse from the unipolar zero detector UZD drives the transistor Q601 on momentarily, turn off transistor Q603 and turning on transistor Q602. The output ONsw is pushed to a high level close to Vcc…The high state of ONsw will continue for a while until the C602 is fully charged, when the charging current falls down to a small value that the transistor Q601 is turned off again, cutting off transistor and turning on the transistor Q603. As Q603 is turned on, the output ONsw falls low, discharging the capacitor C602 through the diode D602 rapidly due to the low impedance of the diode in the forward current flow direction, and the circuit is back to the standby state ready for the next pulse of zero level”).  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Hau in order to detect a duty cycle and control the duty-cycle to not exceed the threshold since this will sync the circuit with the AC and be ready for the next pulse of zero level.  Therefore, the subject matter claimed would have been obvious in view of Hau.
Allowable Subject Matter
Claims 2, 4-5, 8-10, 12, 16-17, 20-21, 23-27 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Henry Luong/Primary Examiner, Art Unit 2844